Citation Nr: 1116118	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  07-05 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to March 1946.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned in March 2010.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

In May 2010, the Board reopened the claim of service connection for a low back disability and remanded this case for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The evidence shows continuity of the Veteran's symptoms of low back pain since military service.


CONCLUSION OF LAW

A low back disability was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board awards service connection for a low back disability which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran was original denied service connection for a low back disability in January 1949.  He again applied for service connection in June 2005.  The May 2010 Board decision reopened this claim due to the receipt of new and material evidence.  Therefore, all evidence of record will be considered.

As a chronic condition, arthritis, including degenerative disc disease, would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  A June 1948 VA examination was conducted approximately two years after the Veteran's separation from service.  That examination noted a moderate amount of muscle spasms, but found normal spine curvature, full range of motion, and a steady gait.  The Veteran was diagnosed with symptomatic lower back strain, which is not a presumptive condition.  Therefore, presumptive service connection is not warranted here.

Although the Veteran is not entitled to service connection on a presumptive basis, he is not precluded from establishing service connection for low back disability with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  An April 1962 radiology report noted minimal hypertrophic arthritic changes.  VA treatment records show complaints of chronic low back pain.  Private treatment records note degenerative changes and dextroscoliosis in the lumbar spine.  A June 2006 VA medical examiner diagnosed degenerative disc disease in his back, along with spondylitic disc protrusion, and chronic myalgia.  A May 2010 VA medical examiner diagnosed moderate degenerative disc disease and scoliosis.  Thus, the current disability requirement of a service connection claim has been met here.

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  The Veteran's service treatment records show no complaints of or treatment for a back disability in service.  

Although there is no medical documentation of an in-service injury, the Veteran has provided lay evidence, in the form of his own personal statements, regarding an in-service back injury.  He is competent to provide testimony provide or statements relating to observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Thus, the issue is whether the Veteran's lay evidence is found to be credible.  

Here, the Veteran's statements are not corroborated by any medical evidence during service.  However, his story relating to the accident has remained generally consistent since his first claim, shortly after service.  In his December 1947 original claim for service connection, the Veteran stated that he had injured his back in Saipan in 1945.  At the time of his July 1948 VA examination, the Veteran described his in-service injury as a fall onto some boxes while unloading supplies on Tinian Island.  This is the same incident he described multiple times within the file, including in his July 1960 letter, his February 2006 letter, and at his March 2010 hearing.  Additionally, this is the incident described in his subjective medical history detailed in his private and VA treatment records.  The description of the incident has remained consistent over the course of more than sixty years.  Based on this, the Board finds the Veteran's account of the in-service injury to be credible.  Therefore the in-service occurrence requirement of a service connection claim has been met.

The third and final requirement for direct service connection is medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson, 581 F.3d 1313.  The June 2006 and May 2010 VA examiners declined to offer a medical nexus opinion as they felt unable to do so without resorting to mere speculation.  The Veteran has stated that he believes his low back disability was caused by his in-service fall.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  In this case, however, the nature of the Veteran's back injury and resulting disability is not as clear as the immediately observable cause-and-effect relationship described in the case above and, as such, the Veteran's competence to address etiology is questionable.  Private medical records reference a history of remote trauma to the back, resulting in the Veteran's low back pain and ultimately his current disability.  These records, in particular the September 2007 letter from Dr. R.M., the Veteran's chiropractor, appear to be a recitation of the Veteran's subjective medical history and it is unclear whether they were intended to be medical nexus opinions.  

Regardless, the lay evidence establishing continuity of symptomatology, specifically the Veteran's long-documented complaints of chronic low back pain since service, is more compelling than the irresolute medical statements.  Service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  A lay person, such as the Veteran, is competent to provide testimony provide or statements relating to symptoms such as pain.  See Layno, 6 Vet. App. 469-70.  Moreover, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The issue then becomes whether the Veteran's lay evidence is found to be credible.  The Board finds no evidence of record which would cast suspicion on the Veteran's credibility.  As noted above, the claims file contains reference to complaints of low back pain over the course of approximately sixty years, not only in his interactions with the Board, but also in his interactions with his medical treatment providers.  The Veteran is found to be credible.  Thus continuity of symptomatology is established and the benefit sought on appeal is accordingly granted.



ORDER

Entitlement to service connection for a low back disability is granted, subject to governing criteria applicable to the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


